 

Exhibit 10.1

 

LetTER Agreement

 

VIA EMAIL

 

Star Equities, LLC

3363 NE 163rd St., Suite 705

North Miami Beach, FL 33160

 

Steven Wolberg

3363 NE 163rd St., Suite 705

North Miami Beach FL 33160

 

William Healy

16W281 83rd Street, Suite B 
Burr Ridge, IL 60527

 

Kenges Rakishev

c/o SAT & Company 
241 Mukanova Street 
Almaty Kazakhstan 050008

 

Vladimir Sadovskiy

3363 NE 163 Street, Suite 705

North Miami Beach, FL 33160

 

David Rozinov

210 Central Park South

23A

New York, NY 10019

 

Re: Equity Investment for Funding of Net Element

 

This letter agreement is dated as of September 11, 2015 (the "Effective Date").
The parties hereby agree as follows:

 

1.In order to meet Net Element, Inc.’s, a Delaware corporation ("NETE"), current
working capital requirements of up to $2,500,000, Star Equities, LLC, Steven
Wolberg, William Healy, Kenges Rakishev, Vladimir Sadovskiy, David Rozinov and
such other additional investors that become party hereto and execute this letter
agreement (each, an “Investor” and, collectively, the “Investors”) have agreed
to purchase, and NETE has agreed to issue to the Investors, on or as soon as
practically possible after the Effective Date:

 

(i)such number of restricted (i.e., issued in reliance on an applicable
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”), and any disposition of such shares to be subject to Rule 144
of the Securities Act) shares of common stock of NETE (“Common Stock”), as set
forth on Exhibit A hereto next to the name of each Investor, at the per share
purchase price equal to the closing trading price of Common Stock on July 29,
2015, the date when the Investors committed to the transactions contemplated in
this Letter Agreement subject to the approval of the Board of Directors of NETE
or a committee thereof; and

 



 

 

(ii)such number of options to purchase restricted shares of Common Stock as set
forth on Exhibit A hereto next to the name of each Investor (collectively, the
“Restricted Options”). Each Restricted Option shall expire on the fifth (5th)
annual anniversary of the Effective Date and shall be exercisable (prior to its
expiration) into one (1) Restricted Share at the exercise price equal 110% of
the closing trading price per one (1) share of Common Stock reported on The
NASDAQ Capital Market on the Effective Date.

 

2.The consideration for such restricted shares of Common Stock (the restricted
shares of Common Stock to be issued to the Investors are collectively referred
to herein as the “Restricted Shares”) and the Restricted Options issued to the
Investors hereunder shall be Investor’s funding to NETE the purchase price set
forth on Exhibit A hereto next to the name of each Investor. Subject to the
limitation set forth in the last sentence of this Section 2, the aggregate
amount of the investments hereunder by all Investors shall be up to $2,500,000
(with a minimum aggregate investment by all Investors to be at least
$1,000,000). Notwithstanding anything to the contrary contained in this letter
agreement or any other documents, at no time shall NETE issue shares of Common
Stock if such transaction would result in the issuance of more than 19.9% of the
amount of issued and outstanding common stock of NETE unless (i) Net Element,
Inc.’s stockholders shall have approved the issuance of shares of common stock
in excess of 20%, or (ii) NASDAQ has provided a waiver of Listing Rule 5635(d).

 

3.The Investors understand and acknowledge that the issuance of the Restricted
Shares hereunder shall be unregistered in reliance on the applicable exemption
under the federal securities laws, and any dispositions of the Restricted Shares
shall be subject to Rule 144 under the Securities Act. In connection with the
issuance of the Restricted Shares and as a condition to the issuance of the
Restricted Shares, each Investor hereby provides to NETE the representations and
warranties set forth in Exhibit B hereto.

 

4.All notices, requests, demands, and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given (i)
when delivered by verifiable facsimile or electronic mail transmission, unless
such delivery is made on a day that is not a business day, in which case such
delivery will be deemed to be made on the next succeeding business day or (ii)
on the next business day after timely delivery to a reputable overnight courier,
to the parties at the addresses set forth on the first page hereto.

 

5.This letter agreement constitutes the entire agreement among the parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto. This letter agreement may not
be amended or modified in any respect, except by the written agreement of the
parties hereto. No party hereto may, without the prior written consent of the
other party hereto, assign or otherwise transfer, in whole or in part, any of
its rights and obligations under this letter agreement. Except as expressly
provided for herein, nothing in this letter agreement shall confer any rights
upon any person that is not a party hereto or the successor or permitted
assignee of a party to this letter agreement.

 

 2 

 

 

6.This letter agreement shall be governed by, and shall be construed,
interpreted and enforced in accordance with the laws of the State of Florida
without regard to its choice of law provisions that would require the
application of the law of another jurisdiction.

 

7.This letter agreement may be executed and delivered (including by facsimile or
electronic mail transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts.

 

[Signatures are on next page.]

 

 3 

 

 

Please indicate your consent to the terms of this letter agreement by signing
and dating this letter agreement and returning it to the undersigned.

 

  NET ELEMENT, INC.         By: /s/ Oleg Firer   Name: Oleg Firer   Title: Chief
Executive Officer

 

AGREED AND ACCEPTED BY:

 

INVESTORS:

 

STAR EQUITIES, LLC

 

By: /s/ Oleg Firer   Name: Oleg Firer   Title: Managing Member  

 

/s/ Steven Wolberg   STEVEN WOLBERG       /s/ William Healy   WILLIAM HEALY    
  /s/ Kenges Rakishev   KENGES RAKISHEV       /s/ Vladimir Sadovskiy   VLADIMIR
SADOVSKIY       /s/ David Rozinov   DAVID ROZINOV  

 

 4 

 

 

ADDITIONAL INVESTORS SIGNATURE PAGE(S):

 

_______________________________

Name: _____________________

Amount of Investment in Dollars: ________________________

Amount of Restricted Shares corresponding to the above investment:
_____________________

Amount of Restricted Options corresponding to the above investment:
____________________

 

 5 

 

 

Exhibit A

 

Investor  Number of
restricted
shares   Purchase
price per
each
restricted
share   Number of
restricted
OPTIONS   Aggregate
Purchase price to
be funded to nete
by investor  Star Equities, LLC   2,142,857   $0.14    2,142,857   $300,000 
Steven Wolberg   357,143   $0.14    357,143   $50,000  William Healy   714,286  
$0.14    714,286   $100,000  Kenges Rakishev   7,142,857   $0.14    7,142,857  
$1,000,000  Vladimir Sadovskiy   285,714   $0.14    285,714   $40,000  David
Rozinov   714,286   $0.14    714,286   $100,000  TOTAL:   11,357,143
Restricted Shares         11,357,143
Restricted Options   $1,590,000 

 

 6 

 

 

EXHIBIT B

 

Investors’ Representations and Warranties

 

As a condition to the issuance of the Restricted Shares and the Restricted
Options (collectively, the “Restricted Securities”) to each Investor, such
Investor hereby represents and warrants to NETE as follows:

 

Investor acknowledges that the issuance and transfer to it of the Restricted
Securities has not been reviewed by the United States Securities and Exchange
Commission or any state securities regulatory authority because such transaction
is intended to be exempt from the registration requirements of the Securities
Act and applicable state securities laws. Investor understands that each of NETE
is relying upon the truth and accuracy of, and Investor’s compliance with, the
representations, warranties, acknowledgments and understandings of Investor set
forth in this letter agreement in order to determine the availability of such
exemptions and the eligibility of Investor to acquire the Restricted Securities.

 

Investor represents that the Restricted Securities are being acquired by
Investor for its own account, for investment purposes only and not with a view
to or for distribution or resale to others in contravention of the registration
requirements of the Securities Act or applicable state securities laws. Investor
agrees that it will not sell or otherwise transfer any of the Restricted
Securities unless such transfer or resale is registered under the Securities Act
and applicable state securities laws or unless exemptions from such registration
requirements are available.

 

Investor has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of Investor’s investment
in NETE through Investor’s acquisition of the Restricted Securities. Investor is
able to bear the economic risk of its investment in NETE through Investor’s
acquisition of the Restricted Securities for an indefinite period of time. At
the present time, Investor can afford a complete loss of such investment and has
no need for liquidity in such investment.

 

Investor recognizes that its acquisition of the Restricted Securities involves a
high degree of risk in that: (a) an investment in NETE is highly speculative and
only Investor who can afford the loss of their entire investment should consider
investing in NETE and securities of NETE; (b) transferability of the Restricted
Securities is limited; (c) NETE has experienced recurring losses and it must
raise substantial additional capital in order to continue operating its
business; (d) subsequent equity financings will dilute the ownership and voting
interests of Investor and equity securities issued by NETE to other persons or
entities may have rights, preferences or privileges senior to the rights of
Investor; (e) any debt financing that may be obtained by NETE must be repaid
regardless of whether NETE generates revenues or cash flows from operations and
may be secured by substantially all of NETE’s assets; (f) there is absolutely no
assurance that any type of financing on terms acceptable to NETE will be
available to NETE or otherwise obtained by NETE; and (g) if NETE is unable to
obtain additional financing or is unable to obtain additional financing on terms
acceptable to it, then NETE may be unable to implement its business plans or
take advantage of business opportunities, which could have a material adverse
effect on NETE’s business prospects, financial condition and results of
operations and may ultimately require NETE to suspend or cease operations.

 

 7 

 

 

Investor acknowledges that he has prior investment experience and that he
recognizes and fully understands the highly speculative nature of Investor’s
investment in NETE pursuant to its acquisition of the Restricted Securities.
Investor acknowledges that he, either alone or together with its professional
advisors, has the capacity to protect its own interests in connection with this
transaction.

 

Investor acknowledges that it has carefully reviewed the this letter agreement
and NETE’s filings with the United States Securities and Exchange Commission,
which are available on the Internet at www.sec.gov, all of which documents and
filings Investor acknowledges have been made available to it. Investor has been
given the opportunity to ask questions of, and receive answers from, NETE
concerning this letter agreement, the issuance to it of the Restricted
Securities, and NETE’s business, operations, financial condition and prospects,
and Investor has been given the opportunity to obtain such additional
information, to the extent NETE possesses such information or can acquire it
without unreasonable effort or expense, necessary to verify the accuracy of same
as Investor reasonably desires in order to evaluate its investment in NETE
pursuant its acquisition of the Restricted Securities. Investor fully
understands all of such documents and filings and has had the opportunity to
discuss any questions regarding any of such documents or filings with its legal
counsel and tax, investment and other advisors. Notwithstanding the foregoing,
Investor acknowledges and agrees that the only information upon which it has
relied upon in executing this letter agreement is the information set forth in
this letter agreement and NETE’s filings with the United States Securities and
Exchange Commission. Investor acknowledges that it has received no
representations or warranties from NETE, its employees, agents or attorneys in
making this investment decision. Investor acknowledges that it does not desire
to receive any further information from NETE or any other person or entity in
order to make a fully informed decision of whether or not to execute this letter
agreement and accept the Restricted Securities.

 

Investor acknowledges that the issuance to it of the Restricted Securities may
involve tax consequences to Investor. Investor acknowledges and understands that
Investor must retain its own professional advisors to evaluate the tax and other
consequences of Investor’s receipt of the Restricted Securities.

 

Investor understands and acknowledges that NETE is under no obligation to
register the resale of the Restricted Securities under the Securities Act or any
state securities laws. Investor agrees that NETE may, if it desires, permit the
transfer of the Restricted Securities out of Investor’s name only when
Investor’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to NETE that the proposed transfer satisfies an
applicable exemption from registration requirements under the Securities Act and
applicable state securities laws.

 

Investor understands that the certificate(s) representing the Restricted
Securities shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the Restricted
Securities):

 

 8 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

The legend set forth above will be removed, and NETE will issue a certificate
without such legend to the holder of the Restricted Securities upon which it is
stamped, only if (a) such Restricted Securities are being sold pursuant to an
effective registration statement under the Securities Act, (b) such holder
delivers to NETE an opinion of counsel, in a reasonably acceptable form to NETE,
that the disposition of the Restricted Securities is being made pursuant to an
exemption from federal and state registration requirements, or (c) such holder
provides NETE with reasonable assurance that a disposition of the Restricted
Securities may be made pursuant to Rule 144 under the Securities Act without any
restriction as to the number of shares acquired as of a particular date that can
then be immediately sold.

 

Investor acknowledges that he has a preexisting personal or business
relationship with NETE or one or more of its officers, directors or controlling
persons.

 

Investor represents and warrants that he was not induced to invest in NETE
(pursuant to the issuance to it of the Restricted Securities) by any form of
general solicitation or general advertising, including, but not limited to, the
following: (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media (including via the
Internet) or broadcast over the news or radio; and (b) any seminar or meeting
whose attendees were invited by any general solicitation or advertising.

 

Each Investor’s current address is set forth on page 1 of the letter agreement.

 

 9 

